DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/240,219 has claims 21-40 pending based on the preliminary amendment filed on April 26, 2021.

Priority / Filing Date
Applicant’s claim for priority of parent application No. 17/105,040 (now Pat. No. US 11,016,969) is acknowledged. The effective filing date for this application is November 25, 2020.

Abstract
The abstract of the disclosure is acceptable for examination purposes.

Drawings
The drawings filed on April 26, 2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements filed on 26 April 2021, 22 February 2022, 15 March 2022, and 30 August 2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Claim Objections
Claims 32-39 are each objected for being dependent on a previous method claim whereas each of the previous claim recites a system claim. It appears that claims 32-39 are intended to be dependent on claim 31. Corrections are required. 
For the purpose of examination, claims 32-39 are hereon considered to be dependent on the independent method claim 31 instead.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-18 of Pat. No. US 11016969.

	Claims 21-40 of the instant application recite similar limitations and claims 1-18 of ‘969 as being compared in the table below. For the purpose of illustration, only claims 21-30 (system claims) of the instant application are compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims are different variations (method claims) of claims 21-30 and are therefore not compared for simplicity purposes.  
Instant Application
Pat. No. US 11,016,969
Claim 1
A computer-implemented system for managing a distributed hybrid database, the system comprising: a memory storing instructions; and one or more processors configured to execute the instructions to: 

receive a query; 













determine whether to process the query using a transactional cluster or an analytical cluster based on one or more rules; 


if the determined cluster is the analytical cluster, translate the query into a first protocol that the analytical cluster comprehends; 

select an available replica node corresponding to the determined cluster; 

process the query using the selected replica node; and 

transmit data associated with results from processing the query.
Claim 1
A computer-implemented system for managing a distributed hybrid database, the system comprising: a memory storing instructions; and
one or more processors configured to execute the instructions to:

receive a query from a user device to retrieve data from the distributed hybrid database comprising a source node, a first plurality of replica nodes of the source node, and a second plurality of replica nodes of the source node, wherein the source node and the first plurality of replica nodes form a transactional cluster, wherein the second plurality of replica nodes forms an analytical cluster, and wherein the transactional cluster is an online transaction processing (OLTP) cluster, and the analytical cluster is an online analytical processing (OLAP) cluster;

determine whether to process the query using the transactional cluster or the analytical cluster based on predicting a data size the query will retrieve and one or more rules;

if the determined cluster is the analytical cluster, translate the query into a first protocol that the analytical cluster comprehends;

select an available replica node corresponding to the determined cluster;

process the query using the selected replica node; and

send data associated with results from processing the query to the user device, wherein the results are translated into a second protocol if the selected replica node is from the analytical cluster.
Claim 22 
The system of claim 21, wherein the processor is further configured to 


create a healthy replica node list based on availability of one or more replica nodes of at least one of the transactional cluster or the analytical cluster.
Claim 2 
The system of claim 1, wherein the processor is further configured to:
determine which replica nodes of the first plurality of replica nodes and the second plurality of replica nodes are available; and
create a healthy replica node list based on availability of each replica node.
Claim 23
The system of claim 22, wherein the selected replica node is selected based on the healthy replica node list.
Claim 3 
The system of claim 2, wherein the selected replica node is selected based on the healthy replica node list.
Claim 24
The system of claim 21, wherein the determining whether to process the query using the transactional cluster or the analytical cluster further comprises: 

predicting a data size the query will retrieve by using at least one of statistics methods, costing methods, a cost-based optimizer (CBO), internal rules, or a rule-based optimizer (RBO), to determine the most efficient way of producing the results of the query; and 

wherein the one or more rules comprise at least one of a threshold, historical performance, or database statistics.
Claim 4 
The system of claim 1, wherein the determining whether to process the query using the transactional cluster or the analytical cluster further comprises:

predicting the data size the query will retrieve by using at least one of statistics methods, costing methods, a cost-based optimizer (CBO), internal rules, and a rule-based optimizer (RBO), to determine the most efficient way of producing the results of the query; and

wherein the one or more rules comprise at least one of a threshold, historical performance and database statistics.
Claim 25
The system of claim 21, wherein the transmitting data associated with the results from the processing the query further comprises: 

determining a user device does not comprehend the first protocol; and 

translating the results into a second protocol which the user device comprehends.
Claim 5 
The system of claim 1, wherein the sending data associated with the results from the processing the query to the user device further comprises:

determining the user device does not comprehend the first protocol; and

translating the results into the second protocol which the user device comprehends. 
Claim 26
The system of claim 21, wherein the processor is further configured to: 

determine that a source node is not available; 

terminate existing connections to the source node; 


select a most-updated replica node from one or more of replica nodes associated with the transactional cluster; 

convert the most-updated replica node into a promoted source node; and 

connect a user device, the one or more of replica nodes associated with the transactional cluster, and one or more replica nodes associated with the analytical cluster to the promoted source node.
Claim 6 
The system of claim 1, wherein the processor is further configured to:

determine that the source node is not available;

terminate existing connections to the source node;

select a most-updated replica node from the first plurality of replica nodes;


convert the most-updated replica node into a promoted source node; and

connect the user device, the first plurality of replica nodes, and the second plurality of replica nodes to the promoted source node.
 
Claim 27
The system of claim 21, wherein the processor is further configured to: 

receive a write query from a user device; update a source node based on the write query; and 


update one or more replica nodes based on the updated source node.
Claim 7 
The system of claim 1, wherein the processor is further configured to:

receive a write query from the user device;
update the source node in the transactional cluster based on the write query; and

update the first plurality of replica nodes and the second plurality of replica nodes based on the updated source node.
Claim 28
The system of claim 21, wherein the distributed hybrid database comprises a source node, a first plurality of replica nodes, and a second plurality of replica nodes, wherein the source node and the first plurality of replica nodes form the transactional cluster, and wherein the second plurality of replica nodes forms the analytical cluster.
Claim 1
…retrieve data from the distributed hybrid database comprising a source node, a first plurality of replica nodes of the source node, and a second plurality of replica nodes of the source node, wherein the source node and the first plurality of replica nodes form a transactional cluster, wherein the second plurality of replica nodes forms an analytical cluster… 
Claim 29
The system of claim 28, wherein the source node is configured to process write queries and one or more replica nodes of the first plurality of replica nodes and the second plurality of replica nodes are configured to process read queries.
Claim 7 
The system of claim 1, wherein the processor is further configured to:
receive a write query from the user device;
update the source node in the transactional cluster based on the write query; and
update the first plurality of replica nodes and the second plurality of replica nodes based on the updated source node.
Claim 30
The system of claim 21, wherein the transactional cluster is an online transaction processing (OLTP) database, and wherein the analytical cluster is an online analytical processing (OLAP) database.
Claim 1
…the transactional cluster is an online transaction processing (OLTP) cluster, and the analytical cluster is an online analytical processing (OLAP) cluster…

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of managing a highly available distributed hybrid transaction and analytical database.
It would have been obvious to a person with ordinary skills in the art at the time of the invention was effectively filed to modify or to omit the additional elements of claims 1-18 of ‘969 in view of the cited references of record below to arrive at claims 21-40 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element ad its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.

Notes
Claim 31 recites a method for dynamically processing queries based on a determined transactional or analytical cluster. The claim is not directed to an abstract idea because the claimed steps can be integrated into a practical application per step 2A (prong 2) of the “Abstract Idea” since the ordered combination of elements require at least translation of a query received in one communication protocol to another protocol where a determined processing cluster can comprehend and return a result thereof. Further, other elements such as “selecting an available replica node corresponding to the determined cluster, and processing the query using the selected replica node” are not well-understood, routine and/or conventional activities per step 2B of the analysis. Thus, claim 31 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claim 21 recites a system with at least one or more processors and memory for implementing the non-abstract idea of claim 31. The one or more processors and memory are taken in view of Applicant’s disclosure ([0093] and texts) to include hardware components such as RAM, ROM, and CPU known in the art. Thus, claim 21 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 30-31, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (Pub. No. US 2020/0042712, published on February 6, 2020; hereinafter Foo) in view of Fauser et al. (Pub. No. US 2012/0197868, published on August 2, 2012; hereinafter Fauser).

Regarding claims 21, and 31, Foo clearly shows and discloses a computer-implemented system for managing a distributed hybrid database (Figures 1 & 8), the system comprising: a memory storing instructions; and one or more processors configured to execute the instructions to implement a method (Abstract) comprising: 

receiving a query (the graph database agent 202 generates and submits an SGL query for each of the identified open-source components used in the software project. FIG. 2 depicts the agent 202 generating and submitting the SGL query 206 for an identified open-source component, [0041]); 
determining whether to process the query using a transactional cluster or an analytical cluster based on one or more rules (The SGL compiler 213 includes an SGL parser 214 and an execution mode selector 215. The SGL parser 214 parses the optimized SGL query 212. During compile time, the execution mode selector 215 performs a syntactic analysis of the parsed query to select between the OLAP and OLTP modes of execution based on a plurality of heuristics, [0045]); 
if the determined cluster is the analytical cluster (though a query may be compatible with either mode of execution, a deep query yields improved performance when executed in OLAP mode. The cost analysis for queries that are potentially deep queries may include calculating the length of the succession of steps present in the query. If the length is above a certain threshold indicated by the heuristics, the query is determined to be a deep query, and the execution mode selector 215 chooses OLAP mode, [0045]), translating the query into a first protocol that the analytical cluster comprehends (After selecting a mode, the parsed query is compiled to a graph traversal language 216 and executed with the execution engine corresponding to the mode of execution selected by the execution mode selector 215. Executing the optimized SGL query 212 that has been translated to a graph traversal language 216 produces a result set 217 as an output which contains the set of vertices and edges that satisfy the query, [0045]).
Fauser then discloses:
selecting an available replica node corresponding to the determined cluster (The storage layer is organized in groups of storage nodes. Each storage node is storing as many segments as its number of computational cores. The set of all segments held by a storage node constitutes a segment set. All storage nodes of a group store identical segment sets.--each storage node of a group is a replica of the other storage nodes of the same group, this is a distributed replicated data store, [0040]. Assuming that all queries with a selection predicate on flight number go to replica A, while all queries with a selection predicate on airport go to replica B; then, similar queries can be indexed and processed together very efficiently, [0120]); 
processing the query using the selected replica node; and transmitting data associated with results from processing the query (The aggregation layer merges, i.e., aggregates the results generated by the storage nodes thus allows processing of aggregating queries, [0121]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively file to incorporate the teachings of Fauser with the teachings of Foo for the purpose of querying and retrieving data in a storage layer comprising a plurality of replica nodes based on attributes of a respective query and one or more selection rules associated with the replica nodes.
Regarding claims 24, and 34, Foo further discloses the determining whether to process the query using the transactional cluster or the analytical cluster further comprises: predicting a data size the query will retrieve by using at least one of statistics methods, costing methods, a cost-based optimizer (CBO), internal rules, or a rule-based optimizer (RBO), to determine the most efficient way of producing the results of the query; and wherein the one or more rules comprise at least one of a threshold, historical performance, or database statistics (Heuristics are based on particular language features that are specific to either the OLAP or OLTP execution engine. For example, queries containing the construct “where” are executed in OLTP mode. Queries containing a transitive step such as “calls*” are executed in OLAP mode. If the optimized SGL query 212 does not contain any particular language features corresponding to a respective mode of execution, the execution mode selector 215 may perform a cost analysis of the query and select the mode with a lower estimated cost. For instance, though a query may be compatible with either mode of execution, a deep query yields improved performance when executed in OLAP mode, [0045]).  
Regarding claims 30, and 40, Foo further discloses the transactional cluster is an online transaction processing (OLTP) database, and wherein the analytical cluster is an online analytical processing (OLAP) database (Heuristics are based on particular language features that are specific to either the OLAP or OLTP execution engine. For example, queries containing the construct “where” are executed in OLTP mode. Queries containing a transitive step such as “calls*” are executed in OLAP mode, [0045]).
Claims 22-23, 27-29, 32-33, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Fauser and further in view of Lee et al. (Pub. No. US 2018/0322157, published on November 8, 2018; hereinafter Lee).

Regarding claims 22, and 32, Lee then discloses creating a healthy replica node list based on availability of one or more replica nodes of at least one of the transactional cluster or the analytical cluster (The list 1116 of available nodes at the database client 1104 is updated to reflect that source node 1120 and replica node 1124 are available In this case, rather than being executable only at the source node 1120, the prepared statement 1108 is executable at the source node or at the replica node 1124, [0170]).

It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively file to incorporate the teachings of Lee with the teachings of Foo, as modified by Fauser, for the purpose of providing adaptive query routing in a replicated database environment based on availability of a plurality of replica nodes associated with a replicated data source.
Regarding claims 23, and 33, Lee further discloses the selected replica node is selected based on the healthy replica node list (The list 1116 of available nodes at the database client 1104 is updated to reflect that source node 1120 and replica node 1124 are available In this case, rather than being executable only at the source node 1120, the prepared statement 1108 is executable at the source node or at the replica node 1124, [0170]).
Regarding claims 27, and 37, Lee then discloses: receiving a write query from a user device; updating a source node based on the write query; and updating one or more replica nodes based on the updated source node (The results of the write requests 555 sent to node 535 are propagated to nodes 540, 545, 550 by a replication process 565. Because the node 535 is the only node that receives the write requests 555 for Tables 1 and 2, and changes to those tables at node 535 are replicated to the other nodes 540, 545, 550, node 535 acts as a source node for Tables 1 and 2. Nodes 540, 545, 550 act as replica nodes for Tables 1 and 2, [0121]).  
Regarding claims 28, and 38, Lee further discloses the distributed hybrid database comprises a source node, a first plurality of replica nodes, and a second plurality of replica nodes, wherein the source node and the first plurality of replica nodes form the transactional cluster (The results of the write requests 555 sent to node 535 are propagated to nodes 540, 545, 550 by a replication process 565. Because the node 535 is the only node that receives the write requests 555 for Tables 1 and 2, and changes to those tables at node 535 are replicated to the other nodes 540, 545, 550, node 535 acts as a source node for Tables 1 and 2. Nodes 540, 545, 550 act as replica nodes for Tables 1 and 2, [0121]), and wherein the second plurality of replica nodes forms the analytical cluster (The application server 530 sends write requests 555 to the node 535, which stores the “source” versions of Table 1 and Table 2. However, the application server 530 can send read requests 560 to any of the nodes 535, 540, 545, 550, [0120]).
Regarding claims 29, and 39, Lee further discloses the source node is configured to process write queries and one or more replica nodes of the first plurality of replica nodes and the second plurality of replica nodes are configured to process read queries (The application server 530 sends write requests 555 to the node 535, which stores the “source” versions of Table 1 and Table 2. However, the application server 530 can send read requests 560 to any of the nodes 535, 540, 545, 550, [0120]).
Claims 25, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Foo in view of Fauser and further in view of Cushing et al. (Pat. No. US 7945575, published on May 17, 2011; hereinafter Cushing).

Regarding claims 25, and 35, Cushing then discloses the transmitting data associated with the results from the processing the query further comprises: determining a user device does not comprehend the first protocol; and translating the results into a second protocol which the user device comprehends (An OLAP engine may process the MDX query. Preferably, the query translation module 53 also produces a dataset from which the result processing module 43 can produce a result set 46 consistent with the original report specification 45. 4. The result processing information generation module 54 generates a collection of information that is used by the result processing module 43 to translate the output of the execution on the MDX query generated by the query translation module 53 into a data result set that reflects the semantics of the original query specification. Preferably, this module 54 is present as it assists in the translation of the result back into the semantics of the original query specification for the end user, [Column 7, Lines 4-9]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively file to incorporate the teachings of Cushing with the teachings of Foo, as modified by Fauser, for the purpose of transforming queries based upon an schema into formatted queries and retrieving directly all data required to populate a report output of the schema report specification.

Allowable Subject Matter
Claims 26, and 36 are each objected for being dependent on a base rejected claim but would be allowable if rewritten in independent form to incorporate all limitations of the base claim and all intervening claims.



Related Prior Art
The following references are deemed relevant to the claims:
Tewksbary (Pat. No. US 8,170,981) teaches a client application redirects the query to the OLTP database server when the mode of operation is other than a read-only operation or the synchronization status is "unsynchronized". The client application redirects the query to the OLAP database server when the mode of operation is a read-only operation and the synchronization status is "synchronized". The computer system further includes an OLTP application server (e.g., Enovia V6) comprising an OLTP adapter and an OLAP adapter. The OLAP adapter is formed of a mapping component adapted to map data between OLTP semantics and OLAP semantics.
Liu et al. (Pub. No. US 2018/0121532) teaches performing one-dimensional partitioning on row replica space of each data table in the table group, and performing one-dimensional or multidimensional partitioning on column replica space of the data table according to the type of the data table and based on the join key of the data table. Different partitioning management methods are applied to data tables of different types and different dimensions, so that data processing mechanisms of OLTP and OLAP are efficiently implemented in a system, and resource consumption is reduced.





Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                     November 15, 2022